T~SATTOMNEY                      GENERAL
                             o,~T~xms
                             Auwrx~ II. TEXAH
PRICEDANIEL
ATTORNEY
      GENERAL
                                October   3, 1950

    Hon. Will R. Wilson,      Jr.         Opinion Ro. V-1111
    Mstrict  Attorney
    Dallas 2, Texas                       Re: Legality of review by
                                              the County Auditor and
                                              the Commissioners' Court
                                              of expense accounts for
                                              visiting  district  judges
                                              which have been approved
                                              by the Presiding Judge
                                              of the Administrative
    Dear Sir:                                 Mstrlct.
              You have presented the following  questions re-
    lative to payment of expense accounts of visiting   district
    judges:

              "1.  Is such an expense aocount          subject
         to audit and/or review by:
                "a .    The presiding   judge of the district;
                        County Auditor;
                ::;*a   Conmt8sioners1 Court?

                “2.  If the~.account is subject to review
         by the presiding    judge of the judicial dis-~
         trlct,   may he refuse approval if, in Ns opln-
         Ion, the account does not represent actual
         expenses or a close approximation thereof?
               "3. If the account is subject to review
         by the audltor, may he refuse approval for pay-
         ment If, in his opinion,   the account does not
         represent actual expenses?
               "4.  If the account Is subject to review
         by the Cammissioners'   Court, may the'court re-
         fuse approval for payment If, In it8 opinion,
         the account does not represent actual expenses
         or a reasonable approximation thereof?
                     Is the presiding  ju e'8 approval
         (el.&?'with    or without review7 final and not
         subject to further audit or review?
.   .




        Hon. Will R. Wilson,         Jr,,     page 2     (V-1111)


                     “6.  If the expense account i8 subject
              to review by the County Auditor, is he au-
              thorized to demand receipted    invoices for
              hotel bills?”
                      Article     1660, V.C .S.,       provides:
                      “All claims, bills        and accounts against
              the county must be filed In ample time for
              the audltor to examine and approve same be-
              fore the meetings of the coannlssioners court.
              I?o -claim, bill or account shall be allowed
              or paid until it ha8 been examined and ap-
              proved by the county auditor.            The auditor
              Shall    examine    the Same and 8tSZIp hi8 QprOV-
              al thereon.       If he deem8 it necessary,       all
              such accounts,       bill,     or claims must be verl-
              f++e$~ys~davit             touching the correctness
                              . The auditor is hereby author-
              ized to administer oaths for the purpose8 of
              this law. ”
                      The pertinent         part of Article        2351, V.C.S.,    is
        as follows:
                      “Each     COmmi88iOll'3l?8   COUl't Shall:
                      "
                          . . .

                    “lo. Audit and settle all accounts
             ,agalnst the county and direct their pay-
             ment . ”
                  These are general statutes which require an au-
        dit and approval of claims against the county by the audl-
        tar and commissioners’ court before they may be paid.
                      However, Section         10 of Article        2OOa, V.C.S.,
        provides :
                    “When the district    judges are assigned
              under the provisions     of this Act to districts
              other than their own district      and out of their
              own counties,   the shall      In addition to all
              other compensa - Ion permitted or authorized by
              law, receive their actual expenses in going to
              and returni           their several assignments,
              and their acY- ual”%.vlng expenses while in the
              performance of their duties under assignments,
Ron. Will    R. Wilson,    Jr,,   page 3 (V--1111)


     which expenses shall be pafd out of the Sener-
     al Fund of the county In which their dUtie8 un-
     der assignments are performed, uvon accounts
     certified  and approved by the &?eSidim Judge
       f the Administratfve Mstrict."   (Emphasis
     idaed.)
             In 2 Sutherland, Statutory      Construction   (3rd
Ed. 1943),    541-543, it iS Stated:
            "General and special acts may be in
     materia.    If so, they should be construed v o-
     gether     Where one statute 'deals with a sub-
     ject in general terms, and another deals with
     a part of the same Subject in a more detailed
     way, the two should be harmonized if possible;
     but if there is any confl.zLct, the latter will
     prevail,   regardless  of whether it was passed
     prior to the general statute,    unless it appears
     that t& legislature     intended to make the gen-
     eral act controlling."
          In Townse;d2;*,Terrell   &llg Texo 463, 467, 16
S.W.2d 1063, -               e coapu Safdz
             ”
                 e It 18 only where a&S are so in-
     consistent   as to be irreconei.lable   that a
     repeal by Implication    will be indulged.      If
     there exists such conflict,      then there is a
     presmption    of the intention    to repeal all
     laws and parts of laws in conflictT~~h~~he
     clear intentfon   of the last act.
     necessarfly   true where both acts cannot
     sta.nd,as valfd enactments.
            "Thfs rule of construction     has found
     frequent and apt fllustratfon      where one of
     the SUppoSedly ,conflfctfng     Statutes was gen-
     eral fn its term8 and the other specific.       In
     such a case it is universally      held that the
     speaific    statute more clearly   evidences the
     lntentfon    of the Legislature   than the gener-
     al one, and therefore     that it will control.
     TV E;;;,"    case both statute8 are permitted
                 - the general one applicable    to all
     cases except the particular      one embraced in
     the specific     statute.   D s en
             Applying   the prfnciple   announced in the above
Hon. Will   R. Wilson,   Jr.,   page 4   (V-1111)


cases to the Instant case, the Legislature     did not in-
tend that the approval of the claims of the district
judges who have been assigned to try cases In districts
other than their own and out of their own counties un-
der the provisions  of Article   200a, V.C.S.,  should be
governed by the provisions    of Articles  1660 or 2351,
V.C.S.
             Generallyclaims    to be paid by the county must
hav;ttmhe approval of the coannlssloners'        court and county
          . However, Section 10 of Article        200a sets out
speclflcally    the prerequisites     for payment of expense
account8 for visiting      dlstrlct   judges.    Under these pro-
Vi810nS the only requirement is that          such accounts be
"certified    and approved by the Presiding Judge of the
AdminiSt~tiVe     MStriOt ."      There 18 no provision    in Art-
iole 2OCa to indicate that Its provisions          are to be cu-
mulative of Articles      1660 and 2351.      On the contrary,  it
Is our opinion that the Legislature         intended to substl-
tute the approval of the presiding         judge in lieu of that
of the c.onrmieslonersl court and county auditor.
          You are therefore       advised that such expense ac-
counts are subject to audit       and review by the presiding
judge of the administrative       district  only.
          In answer to your second question,   it is our
opinion that It la the duty of a presiding   judge to re-
fuse to approve an expense account of the ~district judge
if in hi8 0piniOn the aCCOUIItdoes not represent aCtUa1
expenses.
           In view of the above answers, we do not deem
that a discussion  of questions three and four is neces-
SWY.
           In regard to your fifth and sixth questions,
such expense account8 are subject to audit by the coun-
ty auditor from a "bookkeeplngn standpoint.     However,
thl8 IS not to be construed 80 as to authorlze a county
auditor to review the legality    of Items of expenditure
contained therein when oertified    and approved by a pre-
siding judge of the administratIve    district.
Eon. Will R. Wilson,   Jr*,   page   5 (V-1111)



            Expense accounts of ViSitilIg distriot
      udges are subject to audit and review by
     8he presiding    judge of the admInistratIve
     dl8trlct   only.   Art. 2OOa, Sec. 10, V.C.S.
     The presiding    judge should refuse to ap-
     prove an expense account of 5 district
     judge if in his opinion the account does
     not represent actual expenses.
APPROVE= "                              Yours very truly,
J. C. Davis, Jr+                          PRICE IkUQIEL
County Affairs Division                 Attorney General
Charles D. Mathews                                I
First Assistant                                 : f       ,/I ,,' ..
                                        By   ,-;f ~~;.f
                                                      fC:-I: lw
BA:lllW                                        Bruce Allen
                                                 Assistant